DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	This Office Action is in response to Applicant’s filing on 09/21/2020.
Priority
3. 	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
5. 	Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chi et al. (“Chi” US Pub 2012/0161743), in view of Yi et al. (“Yi”, EP 3484035 a1).
Regarding claim 1, Chi teaches (Fig. 1-2; Para 9-14) a hysteresis voltage detection circuit comprising: a voltage stabilizing unit (32) having an anode (i.e. D2’s anode), a cathode (i.e. D2’s cathode) and a reference terminal (i.e. D2’s coupled to reference signal Uref on reference terminal ‘R-A1’), wherein the anode is grounded (D2’s anode is grounded) and the cathode is coupled to an adjustable voltage source (i.e. adjustable voltage source is on terminal is between 301 and 302),
a first power switch circuit (Q1, R4) comprising a first power switch (Q1_BJT), wherein the first power switch is coupled to the cathode of the voltage stabilizing unit (cathode of D2) and the adjustable voltage source (i.e. adjustable voltage source is on terminal is between 301 and 302), and
a second power switch circuit (R1, R2, R5, Q2) comprising a first voltage dividing resistor (R2), a second voltage dividing resistor (R1), a third voltage dividing resistor (R5), and a second power switch (Q2), and
the reference terminal (i.e. reference signal Uref) of the voltage stabilizing unit (D2) is coupled to the adjustable voltage source (i.e. adjustable voltage source is on terminal is between 301 and 302) through the first voltage dividing resistor (R2), the second voltage dividing resistor (R1) and the third voltage dividing resistor (R5) are coupled to the second power switch (Q2),the second voltage dividing resistor (R1) is grounded, the second power switch (Q2) is coupled to the first power switch (Q1), and the second power switch (Q2) is coupled to the first voltage dividing resistor (R2) and the reference terminal (i.e. reference signal Uref) of the voltage stabilizing unit (D2) through the second voltage dividing resistor (R1) and the third voltage dividing resistor (R5), 
wherein, when both the first power switch (Q1) and the second power switch (Q2) are turned on, the first voltage dividing resistor (R2), the second voltage dividing resistor (R1), and the third voltage dividing resistor (R5) divide the adjustable voltage source (i.e. adjustable voltage source is on terminal is between 301 and 302; Para 17-19), and a first voltage (1st vs. 2nd voltages are related to hysteresis entry/input side-controlled voltage vs. hysteresis exit/output side-controlled voltage) is generated to the reference terminal (Uref) of the voltage stabilizing unit (D2) to turn on the voltage stabilizing unit (D2), 
wherein, when both the first power switch (Q1) and the second power switch (Q2) are turned off, the first voltage dividing resistor (R2) and the second voltage dividing resistor (R1) divide the adjustable voltage source (i.e. adjustable voltage source is on terminal is between 301 and 302), and a second voltage (1st vs. 2nd voltages are related to hysteresis entry/input side-controlled voltage vs. hysteresis exit/output side-controlled voltage; Para 15-16) is generated to the reference terminal (Uref) of the voltage stabilizing unit (D2) to turn off the voltage stabilizing unit. 
However, Chi fails to teach the second switch being a field effect transistor.
However, Yi teaches the second switch being a field effect transistor (i.e. V2).
[Yi also teaches a voltage stabilizing unit is U1 shunt regulator (with an anode, a cathode and a reference terminal (Vref)), wherein the cathode is coupled to an adjustable voltage source (‘adjustable voltage power source terminal’ between input power supply Vin and output power supply Pvcc); a first power switch circuit ‘D3, V1, R1-R2, D2’ 1st switch V1 is coupled to the cathode U1 and the adjustable voltage source, and a second power switch circuit ‘R5-R7, V2’ comprising a 1st voltage dividing resistor R5, a 2nd voltage dividing resistor R6, a 3rd voltage dividing resistor R7, and a 2nd power switch ‘V2_FET’, wherein, using both switches V1 and V2’s operation, a first and second voltages are generated to the reference terminal ‘Vref’ of U1 to turn on and off U1, respectively, see PARA 33-36 [if divided voltage of R5-R6 on sampling node B is greater than U1’s Vref value of 2.5V; causes U1=on, D3 =off, V1’s gate=off by R3. However, due to voltage division of ‘D3, R1-R2’, drain of V1>7v, where node A positively feeds back the voltage/signal to U1’s Vref terminal, keeping U1=continuously being on, and turning V2=on, and hence resulting Vin being grounded. Therefore, Vin gradually decreases, but due to node A’s positive feedback U1=remaining on, until node A decreases to a certain value, where sampling node B is again smaller then Vref 2.5V, resulting U1=off]] 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Chi’s hysteresis voltage detection circuit’s one of the switches to be a FET transistor, as disclosed by Yi, as doing so would have provided higher current control capability, as taught by Yi (Para 34 and abstract).
Regarding claim 2, Chi fails to teach the cathode of the voltage stabilizing unit (D2) is coupled to the adjustable voltage source through a first current limiting resistor.
However, Yi teaches he cathode of the voltage stabilizing unit (U1) is coupled to the adjustable voltage source (‘adjustable voltage power source terminal’ between input power supply Vin and output power supply Pvcc) through a first current limiting resistor (R4).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Chi’s hysteresis voltage detection circuit to include current limiting resistor with voltage stabilizing unit, as disclosed by Yi, as doing so would have provided higher current control capability, as taught by Yi (Para 33-34 and abstract).
Regarding claim 3, Chi teaches the first power switch circuit (Q1, R4) further comprises: a second current limiting resistor (R4), wherein, the first power switch (Q1) is coupled to the voltage stabilizing unit (D2) through the second current limiting resistor (R4).
However, Yi teaches the first power switch circuit (D3, V1, R1-R3, D2) further comprises: a diode (D3, D2), and a second current limiting resistor (R3) coupled to the diode (D2, D3), wherein, the first power switch (V1) 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Chi’s hysteresis voltage detection circuit to include diodes and current limiting resistors with corresponding coupling connection between voltage stabilizing unit, as disclosed by Yi, as doing so would have provided higher current control capability, as taught by Yi (Para 33-34 and abstract).
Regarding claim 4, Chi fails to teach the first power switch (Q1) is grounded through a third current limiting resistor. 
However, Yi teaches the first power switch (i.e. V1) is grounded (grounded operation is conducted using node A vs. B sampling and then increasing or decreasing hysteresis operation) through a third current limiting resistor (i.e. R1-R2). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Chi’s hysteresis voltage detection circuit to include diodes and current limiting resistors with corresponding coupling connection between voltage stabilizing unit, as disclosed by Yi, as doing so would have provided higher current control capability, as taught by Yi (Para 33-34 and abstract).
Regarding claim 5, Chi fails to teach the third current limiting resistor (R13) is grounded through a Zener diode (D3).
However, Yi teaches the third current limiting resistor (R1, R2) is grounded (grounded operation is conducted using node A vs. B sampling and then increasing or decreasing hysteresis operation) through a Zener diode (D2).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Chi’s hysteresis voltage detection circuit to include diodes and current limiting resistors with corresponding coupling connection between voltage stabilizing unit, as disclosed by Yi, as doing so would have provided higher current control capability, as taught by Yi (Para 33-34 and abstract).
Regarding claim 6, Chi teaches the first voltage (when Q1=Q2=on) is less than the second voltage (when Q1=Q2=Off).
Regarding claim 7, Chi teaches the adjustable voltage source (between 301 & 302) comprises a main or a sine wave generator (Vin is received from 11, 10 and 20, respectively).
claim 8, Chi fails to teach the adjustable voltage source comprises a thermistor. 
However, Yi teaches the adjustable voltage source (between Vin and Pvcc) comprises a thermistor (para 34, using V2, Vin can be operated as a thermal energy). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Chi’s hysteresis voltage detection circuit to include diodes and current limiting resistors with corresponding coupling connection between voltage stabilizing unit, as disclosed by Yi, as doing so would have provided higher current control capability, as taught by Yi (Para 33-34 and abstract).
Conclusion
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUSRAT QUDDUS whose telephone number is (571)270-7921. The examiner can normally be reached on M-Th 9am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NUSRAT QUDDUS/Examiner, Art Unit 2839                                                                                                                                                                                                        3/4/2022









	/THIENVU V TRAN/                                                                Supervisory Patent Examiner, Art Unit 2839